PER CURIAM:
Akiba Matthews appeals the district court’s margin order denying his motion to dismiss the indictment. Rule 12(b)(3)(B) of the Federal Rules of Criminal Procedure provides that a motion alleging a defect in the indictment must be raised before trial and that a claim that the indictment fails to state an offense may be raised while the case is pending. Because Matthews has been convicted and his conviction has been affirmed on appeal, his case is no longer pending. Accordingly, Rule 12(b) is not available to him. We therefore affirm the judgment of *317the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.